Exhibit 10.3 RUTH’S HOSPITALITY GROUP, INC. AMENDMENT NO. 1 TO AMENDED AND RESTATED 2005 LONG-TERM EQUITY INCENTIVE PLAN WHEREAS, Ruth’s Hospitality Group, Inc. (the “Company”) has previously adopted the 2005 Long-Term Equity Incentive Plan (the “Plan”); WHEREAS, the Committee (as defined the Plan) desires to amend the Plan on the terms and subject to the conditions set forth herein (this “Amendment”), pursuant to its authority granted under the Plan; and NOW, THEREFORE, in accordance with Section 16 of the Plan, the Plan is hereby amended as follows 1.
